DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are found to fail step 2A, prong one of the MPEP step analysis of Patent Subject Matter Eligibility process, as they recite an abstract idea as they fall within the identified groupings of abstract ideas, (please see judicial decisions of Electric Power Group, LLC v. Alstrom, Voter Verified, Inc. v. Election Systems & Software, LLC., Symantec Corp., and Mortgage Grader).  The claims are also found to fail the step 2A, prong two analysis as they do not recite additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, as the claims do not cite an improvement to the functioning of a computer, or to any other technology or technical field.  Furthermore, the claims fail step B, of the analysis, in that, they do not add significant extra-solution activity to the judicial exception, as they perform generic computing to perform generic processing. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are amended to cite “automatically displaying the subset…”  The examiner does not find this support in the Specification.  The applicant is requested to please include the support in the next correspondence.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 14, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Boe et al. U.S. Patent 9,130,860.
As per claim 1, Boe teaches a method of selecting a subset of anomalies from a performance data set for display, the method including: assembling performance data for a multiplicity of metrics across a multiplicity of resources on a network (column 7, lines 23-36); using a trained classifier to automatically classify data at least one circumstance-specific detector used to monitor a time series of performance data or to detect patterns in the time series of the performance data to select from received performance data a subset consisting of anomalous ones for display (column 8, lines 4-11; column 11, line 57 – column 12, line23), wherein the trained classifier has been trained by: automatically producing a time series of anomaly event candidates including corresponding event information using the circumstance-specific detector (column 7, lines 23-47); automatically generating feature vectors using the anomaly event candidates; automatically selecting a subset of the anomaly event candidates as anomalous instance data (column 83, lines 23-61); and using the feature vectors for the anomalous instance data and user feedback from users exposed to a visualization of the monitored time series annotated with visual tags for at least some of the anomalous instances data to train the classifier (column 8, lines20-67; column 7, lines 37-48; column 83, lines 23-61), and automatically displaying the subset consisting of anomalous ones for display as selected (column 8, lines 20-67).
As per claim 2, Boe teaches the method of claim 1, wherein the circumstance-specific detector includes a trend model that represents trend functions of the monitored time series (column 8, lines 20-67).  
As per claim 3, Boe teaches the method of claim 1, wherein the circumstance-specific detector includes a periodic model that represents periodic variations in the monitored time series (column 59, lines 6-15, column 8, lines 20-67).
As per claim 14, Boe teaches the method of claim 1, wherein the multiplicity of metrics includes at least one of a system level metrics and a service level metrics, including at least one of: central processing unit (CPU) usage; disk usage; memory usage; process fork rate; network usage; system load; system service level agreements (SLAs); Hadoop block read latency; MongoDB read latency; and Nginx requests per second (¶ 0035).
As per claim 16, Boe teaches the method of claim 1, further including using the feature vectors to identify interrelated anomaly event candidates based on at least: one common time-window within which the anomaly event candidates were detected; one common metric for which the anomaly event candidates were detected; one common resource on which the anomaly event candidates occurred; two or more connected metrics on which two or more respective anomaly event candidates were detected; and two or more connected resources on which two or more respective anomaly event candidates occurred (column 7, lines 14-22).
As per claim 19, Boe teaches a system including one or more processors coupled to memory, the memory loaded with computer instructions to learn how to efficiently display anomalies in performance data to an operator, the instructions, when executed on the processors, implement actions comprising: assembling performance data for a multiplicity of metrics across a multiplicity of resources on a network (column 7, lines 23-36); using a trained classifier to automatically classify data at least one circumstance-specific detector used to monitor a time series of performance data or to detect patterns in the time series of the performance data to select from received performance data a subset consisting of anomalous ones for display (column 8, lines 4-11; column 11, line 57 – column 12, line23), wherein the trained classifier has been trained by: automatically producing a time series of anomaly event candidates including corresponding event information using the circumstance-specific detector (column 7, lines 23-47); automatically generating feature vectors using the anomaly event candidates; automatically selecting a subset of the anomaly event candidates as anomalous instance data (column 83, lines 23-61); and using the feature vectors for the anomalous instance data and user feedback from users exposed to a visualization of the monitored time series annotated with visual tags for at least some of the anomalous instances data to train the classifier (column 8, lines20-67; column 7, lines 37-48; column 83, lines 23-61), and automatically displaying the subset consisting of anomalous ones for display as selected (column 8, lines 20-67).
As per claim 20, Boe teaches a non-transitory computer readable storage medium impressed with computer program instructions to learn how to efficiently display anomalies in performance data to an operator, the instructions, when executed on a processor, implement a method comprising: assembling performance data for a multiplicity of metrics across a multiplicity of resources on a network (column 7, lines 23-36); using a trained classifier to automatically classify data at least one circumstance-specific detector used to monitor a time series of performance data or to detect patterns in the time series of the performance data to select from received performance data a subset consisting of anomalous ones for display (column 8, lines 4-11; column 11, line 57 – column 12, line23), wherein the trained classifier has been trained by: automatically producing a time series of anomaly event candidates including corresponding event information using the circumstance-specific detector (column 7, lines 23-47); automatically generating feature vectors using the anomaly event candidates; automatically selecting a subset of the anomaly event candidates as anomalous instance data (column 83, lines 23-61); and using the feature vectors for the anomalous instance data and user feedback from users exposed to a visualization of the monitored time series annotated with visual tags for at least some of the anomalous instances data to train the classifier (column 8, lines20-67; column 7, lines 37-48; column 83, lines 23-61), and automatically displaying the subset consisting of anomalous ones for display as selected (column 8, lines 20-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Gopalan et al. U.S. Patent Application Publication US2010/0027432A1.
As per claim 5, Gopalan teaches the method of claim 1, wherein the circumstance-specific detector includes a weighted moving average that estimates a smoothed average of values in the monitored time series (¶ 0089)  It would have been obvious to one of ordinary skill in the art to use the process of Gopalan in the process of Boe.  One of ordinary skill in the art would have been motivated to use the process of Gopalan in the process of Boe because Gopalan teaches collecting and analyzing time series data in a network to detect anomalies, an explicit desire of Boe.
As per claim 6, Gopalan teaches the method of claim 1, wherein the circumstance-specific detector includes an exponentially weighted average that estimates a smoothed average of the monitored time series (¶ 0089).


6.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Duchon et al. U.S. Patent Application Publication 2010/0280985A1.
As per claim 7, Boe teaches the method of claim 1 wherein the circumstance-specific detector is used to predict instances in the monitored time series.  Duchon teaches an autoregressive moving average (ARMA) (¶ 0040).  It would have been obvious to one of ordinary skill in the art to use the process of Duchon in the process of Boe.  One of ordinary skill in the art would have been motivated to use the process of Duchon in the process of Boe because Duchon teaches collecting and analyzing time series data in a network to detect behavior patterns (¶ 0058), an explicit desire of Boe.
As per claim 8, Boe teaches the method of claim 1.  Duchon teaches wherein the circumstance-specific detector includes an autoregressive integrated moving average (ARIMA) to predict instances in the monitored time series (¶ 0040). 
As per claim 9, Boe teaches the method of claim 1, wherein the circumstance-specific detector identifies at least some state changes as anomalies.  Duchon teaches a Hidden Markov Model (HMM) that infers stage changes in the monitored time series (¶ 0068).

7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Viswanathan et al. U.S. Patent Application Publication US2013/0110761A1.
As per clam 10, Boe teaches the method of claim 1.  Viswanathan teaches wherein the circumstance-specific detector treats instances in the monitored times series as a Gaussian Process and uses deviations from a mean outcome of the Gaussian Process to identify specific instances as anomalies (¶ 0035).  It would have been obvious to one of ordinary skill in the art to use the process of Viswanathan in the process of Boe.  One of ordinary skill in the art would have been motivated to use the process of Viswanathan in the process of Boe because Viswanathan teaches collecting and analyzing time series data in a network to detect anomalies, an explicit desire of Boe.


8.	Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Saurabh et al. U.S. Patent 10,445311.
As per claim 15, Boe teaches the method of claim 1.  Saurabh teaches further including using explicit feedback from users including 2receiving at least one of emoticons, likes, stars, thumbs up, bonuses, ratings, and badges 3corresponding to a time series of feature vectors (column 22, lines 1-32).  It would have been obvious to one of ordinary skill in the art to use the process of Saurabh in the process of Boe.  One of ordinary skill in the art would have been motivated to use the process of Saurabh in the process of Boe because Saurabh teaches collecting and analyzing anomalies in a computer system, an explicit desire of Boe.
As per claim 17, Boe teaches the method of claim 1.  Saurabh teaches wherein using the user feedback from users further includes 2capturing users' navigation actions during evaluation of a ranked list of anomalies generated 3using a time series of feature vectors (column 22, lines 1-32).  It would have been obvious to one of ordinary skill in the art to use the process of Saurabh in the process of Boe.  One of ordinary skill in the art would have been motivated to use the process of Saurabh in the process of Boe because Saurabh teaches collecting and analyzing anomalies in a computer system, an explicit desire of Boe.


Response to Arguments
9.	Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
With respect to the arguments corresponding to the Patent Eligibility, the examiner respectfully disagrees.   The applicant has argued that the claims are not an abstract idea since they cannot be performed by a mental process since the human mind could not monitor and detect hundreds of network resources and, in realtime, detect patterns of tens of metrics for anomalies.  The examiner cites wherein the claims only claim a “multiplicity of resources” and the metrics monitored are claimed as of at least one metric is monitored.  The argued aspect of realtime is not claimed, nor is it impossible for the human mind to monitor one metric for possibly two resources, as can be interpreted by the claim language.  Moreover, mental processes can be performed on a generic computer, in a computer environment, and a computer can used as a tool for a mental process (see case citations in the rejection).  The examiner maintains the claims are still an abstract idea.
The applicant also argues that the automation of the claims improves an existing technological process by allowing the automation of further tasks.  Even arguing the process is not possibly done by the human mind, which is not agreed, the examiner interprets the process as using generic computing to perform generic processing, as generic computers process in automation and the claims aren’t tied to a technical improvement.  
Applicant’s arguments with respect to the USC 102 rejection of the independent claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	-	“Adaptive Anomaly Identification by Exploring Metric Subspace in Cloud Computing Infrastructures” by Guan and Fu, 2013 IEEE.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113